     Case: 3:19-cr-50006 Document #: 9 Filed: 02/08/19 Page 1 of 1 PageID #:10

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Western Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 3:19−cr−50006
                                                         Honorable Philip G. Reinhard
Brenton Wells
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 8, 2019:


         MINUTE entry before the Honorable Iain D. Johnston as to Brenton Wells (1):
Initial Appearance and Arraignment held on 2/8/2019. Attorney Jill Tranel appears as
counsel for the defendant. Indictment received, reviewed and formal reading waived.
Defendant enters a plea of not guilty to Count 1 as to Brenton Wells (1). The defendant's
rights are explained on the record and he understands the nature of the charges.
Government does not seek detention. The defendant is released on a $4500 OCR bond.
Order setting conditions of release to enter. Federal defender Jill Tranel is assigned as
counsel for the defendant. Defendant's oral motion for extension of time is granted.
Government's oral motion to exclude time from 2/8/2019 to 4/4/2019 is granted. Status
hearing set for 4/4/2019 at 11:00 AM. X−T Electronic notice (kms)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
